Title: From Thomas Jefferson to University of Virginia Board of Visitors, 9 April 1824
From: Jefferson, Thomas
To: University of Virginia Board of Visitors


                        Dear Sir
                        
                            Monticello
                            Apr. 9. 24.
                        
                    Notwithstanding the reduction which was made in the rents proposed, it appears that that on the salaries will so much enlarge our surplus, that we may very safely engage 8. professors, and still have a surplus this year of 6000.D. and annually after of 5024. D the opportunity of procuring the anatomical professor is so advantageous, that I propose to make the provisional instruction for his engagement absolute. on this subject I ask your opinion, to be given to me without delay that it may be in time to be acted on. the statements below will enable you to form your opinion. Accept assurances of my esteem & respect.
                        Th: Jefferson
                    Estimated account for 1824.Current expences of the Institution for this year4,500expence of procuring Professors1,500.Salaries of 8. Professors  for Oct. Nov. Dec.3,000Surplus for apparatus, books, contingencies6,000To be paid by the annuity of 1824.15,000Annual account after 1824—as may be now estimated.Income.Annuity15,000Rent of 6. Hotels @ 150.D.900100. Dormitories @ 16.D.1,6009. smaller do @ 12.D.108DUniversity rent on 218. students @ 12.D.2,61620,224Expenditure.Current expences of the Institution3,0008. Professors @ 1500.D. each12,000a military Instructor200Surplus for apparatus, books, contingencies5,02420,224.this year’s surplus for 6000.D. will afford for text books 1000. apparatus Chemical 1000. Anatomical 1000. Astronomical, physical, mathematical 3000.